EXHIBIT 10 (k)

COMPUTER TASK GROUP, INCORPORATED

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

1997 RESTATEMENT

COMPUTER TASK GROUP, INCORPORATED

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

PURPOSE

The purpose of the Executive Supplemental Benefit Plan of Computer Task Group,
Incorporated is to provide specified benefits to a select group of management
and highly-compensated Employees who contribute materially to the continued
growth, development and future business success of the Company.

I TITLE AND EFFECTIVE DATE

.1 Title. This Plan shall be known as the Computer Task Group, Incorporated
Executive Supplemental Benefit Plan, (hereinafter referred as the “Plan”).

.2 Effective Date. The effective date of this Plan was March 3, 1984. The
effective date of this Plan as restated by this instrument is January 31, 1997.

.3 Plan Year. The Plan Year of this Plan is the calendar year, except that the
first Plan Year began March 3, 1984 and ended December 31, 1984.

II DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the indicated meanings:

.1 “Basic Compensation” shall mean the annual base salary of the Employee,
exclusive of bonus, incentive payments or other extraordinary compensation, at
the date of death, Total and Permanent Disability, Retirement or Voluntary
Termination, divided by twelve (12).

.2 “Beneficiary” shall mean the person or entity entitled to receive any
benefits under this Plan, as determined under Article XI.

.3 “Committee” shall mean the Compensation Committee of the Board, which
Committee shall manage and administer the Plan in accordance with the provisions
of Article XVII hereof.

.4 “Company” shall mean Computer Task Group, Incorporated.

 

81



--------------------------------------------------------------------------------

.5 “Pre-retirement Death Benefit” shall mean a monthly benefit equal to 50% of a
Member’s Basic Compensation. This benefit shall be paid for a period of 180
months.

.6 “Disability Benefit” shall mean a monthly benefit equal to 50% of a Member’s
Basic Compensation, reduced by disability benefits paid under the
Company-provided portion of the Company’s basic and supplemental disability
plans.

.7 “Employee” shall mean any person who is in the regular full-time employment
of the Company, as determined by the personnel rules and practices of the
Company.

.8 “Member” shall mean an Employee who is selected and elects to participate in
the Plan as provided in Article III hereof.

.9 “Plan” shall mean the Computer Task Group, Incorporated Executive
Supplemental Benefit Plan.

.10 “Plan Participation Agreement” shall mean the form of written acceptance
which is executed by an Employee selected to become a Member as a condition to
membership in the Plan.

.11 “Normal Retirement Age” shall mean the later of (a) the completion of five
years of service from the date the Employee becomes a Member of the Plan, or,
(b) (i) in the case of a Member whose benefits become nonforfeitable under
Section 2.13 prior to December 1, 1994 and who does not participate in any plan
that is a successor to this Plan, age 60, or, (ii) in the case of any other
Member, age 65.

.12 “Retirement Benefit Percentage” shall mean that portion of the Basic
Compensation expressed in the form of a percentage, that a Member is entitled to
receive at Normal Retirement. The percentage shall be based upon the yearly
percentage credits earned for past and future services indicated in each
Member’s Plan Participation Agreement. A Member shall not earn credits for
services during the period the Member is Totally and Permanently Disabled. The
maximum retirement benefit for any one Member shall not exceed 50% of Basic
Compensation.

.13 “Level Classification” shall mean the classifications indicated by the
following schedule designating the percentage credits earned by a Member for
each year of Prior Service or Future Service and their forfeitability. The Level
Classification assignments shall be determined on an individual basis by the
Committee and are specified in Exhibit 1.

 

Level   Prior Service   Future Service   Forfeitability

I

  3%/yr.   3%/yr.  

All retirement benefits shall be nonforfeitable at the later of the inception of
the Plan, or the date an Employee becomes a Member of the Plan.

 

II   2-1/4%/yr.   3%/yr.  

All retirement benefits representing prior service shall be nonforfeitable at
the later of the inception of the Plan or the date an Employee becomes a Member
of the Plan. Benefits attributable to future service become nonforfeitable after
five years of service from the date an Employee becomes a Member of the Plan.

 

III   1%/yr.   2-1/2%/yr.  

All retirement benefits, whether based upon past service or service rendered
after admission to the Plan, shall become nonforfeitable after five years of
service from the date an Employee becomes a Member of the Plan, or if earlier,
the date the Member is Totally and Permanently Disabled. Notwithstanding the
preceding, all retirement benefits of any Member who is actively employed by the
Company on December 1, 1994 shall become nonforfeitable on December 1, 1994 if
the Member has at least three years of service on such date.

 

82



--------------------------------------------------------------------------------

Notwithstanding the preceding, all benefits in the Plan shall be frozen as of
December 1, 1994; that is, no benefits that have not accrued as of close of
business on November 30, 1994 shall accrue on or after that date and any
compensation taken into account for any purpose under this Plan shall not be
increased after November 30, 1994.

.14 “Normal Retirement” shall mean severance from employment with the Company at
or after attaining Normal Retirement Age, or, in the case of a Member who is
receiving Disability Benefits immediately prior to Normal Retirement Age, Normal
Retirement Age.

.15 “Normal Retirement Benefit” shall mean a monthly benefit beginning at Normal
Retirement and continuing for 180 months or the life of the Member, whichever is
the greater. The monthly benefit is an amount calculated by multiplying the
Retirement Benefit Percentage times the Member’s Basic Compensation at the
Member’s date of retirement and is not offset by benefits in the Company’s
qualified thrift plan or Section 401(k) plan, nor by a Member’s primary Social
Security benefits. However, in the event a defined benefit pension plan is
implemented by the Company, the monthly benefits payable under this Plan to
those Members who are eligible for benefits under a defined benefit pension plan
shall be reduced by the Member’s monthly benefits under such pension plan.

.16 “Board” shall mean the Company’s Board of Directors.

.17 “Total and Permanent Disability” or “Totally and Permanently Disabled” shall
mean a physical or mental condition arising after the Effective Date that
prevents the Member from engaging in any gainful occupation in which the Member
might reasonably be expected to engage, with due regard for the Member’s
education, training, experience, and prior economic status. The determination
shall be made on medical evidence by a licensed physician assigned by the
Committee. Total and Permanent Disability shall exclude disabilities arising
from: (a) intentionally self-inflicted injury or intentionally self-induced
sickness, (b) a proven unlawful act or enterprise on the part of the Member, or
(c) military service where the Member is eligible to receive a government
military disability pension. In all cases, the Committee shall make the final
determination whether a Member is Totally and Permanently Disabled for purposes
of this Plan.

.18 “Prior Service” shall mean the actual years and fractions thereof (rounded
up to the nearest year) for which the Member is employed by the Company prior to
becoming a Member.

.19 “Future Service” shall mean the number of years (rounded up to the nearest
year) an Employee is a Member, beginning with the date on which an Employee
becomes a Member and ending no later than the Member’s Normal Retirement Age.

.20 “Post-retirement Death Benefit” shall mean that benefit payable to a
Member’s Beneficiary if the Member dies prior to separation from service with
the Company but after Normal Retirement Age, or if the Member dies after Normal
Retirement and the Member has not received any or all of the Retirement Benefit
payments provided for under this Plan.

.21 “Voluntary Termination” shall mean severance from employment with the
Company before attaining the Normal Retirement Age for reasons other than cause,
as defined in Section 9.3.

 

83



--------------------------------------------------------------------------------

III ELIGIBILITY AND MEMBERSHIP

.1 To be eligible for membership in the Plan, an Employee must be recommended by
the Chairman of the Board and the Chief Executive Officer, and approved by the
Committee. The Committee, in its sole discretion, shall determine eligibility
for membership in accordance with the purposes of the Plan.

.2 An Employee, after having been approved for membership by the Committee,
shall, as a condition to membership, complete and return to the Committee a
duly-executed Plan Participation Agreement.

IV PRE-RETIREMENT DEATH BENEFIT

.1 Except as provided in Article VII, in the event a Member dies before Normal
Retirement while employed by the Company, the Company will pay or cause to be
paid a Pre-retirement Death Benefit to such Member’s Beneficiary, commencing
within 60 days following the date of the death of the Member.

.2 If a Member is receiving a Disability Benefit at the date of death, the
Member’s Disability Benefit shall cease, the Member shall be considered employed
by the Company at death for purposes of Section 4.1, and the Beneficiary shall
receive the Pre-retirement Death Benefit based on the Member’s Basic
Compensation immediately preceding the date of disability. This monthly benefit
shall continue until a total of 180 payments (including both Disability Benefits
and Pre-retirement Death Benefits) have been made.

.3 Notwithstanding the foregoing, if a Member dies as a result of suicide during
the first two years of the Member’s membership in the Plan, the Member and the
Beneficiary will forfeit all interest in the Plan.

.4 Any payments of the Pre-retirement Death Benefit shall be made in the form
and manner such payments would have been paid to the Member had the Member
survived.

.5 Notwithstanding the foregoing, a Pre-retirement Death Benefit payable to a
Member’s Beneficiary under this Article shall be subject to the cashout
provisions of Article XIX.

V VOLUNTARY TERMINATION BENEFIT

.1 Subject to the forfeitability rules of Article IX and Section 2.13, for a
Member whose benefits first become nonforfeitable under Section 2.13 prior to
December 1, 1994, and who does not participate in any plan that is a successor
to this Plan, if the Member separates from service before Normal Retirement Age,
the Company will pay or cause to be paid to the Member the Member’s Normal
Retirement Benefit, commencing within 60 days after the Member’s attainment of
age 60.

.2 Subject to the forfeitability rules of Article IX and Section 2.13, for a
Member whose benefits first become nonforfeitable under Section 2.13 after
November 30, 1994 or a Member who participates in any plan that is a successor
to this Plan, if the Member separates from service before age 65, the Company
will pay or cause to be paid to the Member the Member’s Normal Retirement
Benefit, commencing within 60 days after the Member’s attainment of age 65.

.3 Notwithstanding Sections 5.1 and 5.2, benefits accrued under the Plan for a
Member who separates from service and is entitled to benefit payments under this
Article shall be subject to the cashout provisions of Article XIX.

 

84



--------------------------------------------------------------------------------

VI NORMAL RETIREMENT BENEFIT

.1 Subject to the forfeitability rules of Article IX and Section 2.13, the
Company will pay or cause to be paid to the Member a Normal Retirement Benefit,
commencing within 60 days after the date of the Member’s separation from service
at or after Normal Retirement Age. This benefit will not be increased as a
result of continued employment beyond Normal Retirement Age.

.2 Notwithstanding Section 6.1, a Normal Retirement Benefit payable under this
Article to a Member who is not presently in the employ of the Company shall be
subject to the cashout provisions of Article XIX.

VII POST-RETIREMENT DEATH BENEFIT

.1 If a Member shall die after the commencement of Normal Retirement Benefit
payments but before 180 payments have been made, the Normal Retirement Benefit
payments then remaining unpaid to a Member shall continue to be paid to the
Member’s Beneficiary as a Post-retirement Death Benefit in the form and manner
such payments would have continued to be paid to the Member.

.2 If a Member shall die prior to separation from service with the Company but
after attaining Normal Retirement Age, 180 Retirement Benefit payments shall be
paid to a Member’s Beneficiary as a Post-retirement Death Benefit in the form
and manner such payments would have been paid to the Member. The benefit shall
commence within 60 days following the date of death of such Member and continue
for 180 months.

.3 If a Member shall die under the circumstances set forth in Sections 7.1 and
7.2 above, a Member’s Beneficiary shall not receive a Pre-retirement Death
Benefit as provided for in Article IV.

.4 Notwithstanding the foregoing, a post-retirement Death Benefit payable to a
Member’s Beneficiary under this Article shall be subject to the cashout
provisions of Article XIX.

VIII DISABILITY BENEFIT

.1 If a Member becomes Totally and Permanently Disabled while employed by the
Company and before Normal Retirement, the Company shall pay, or cause to be
paid, a Disability Benefit. This benefit shall commence on the later of (a) the
date immediately following the expiration of the Member’s Company-provided
short-term disability benefit or (b) within 60 days following the date upon
which the Committee determines a Member to be Totally and Permanently Disabled.

.2 The Disability Benefit shall be paid until the Member’s Normal Retirement Age
or, if earlier, until the Total and Permanent Disability shall cease to exist.
If Total and Permanent Disability continues to the Member’s Normal Retirement
Age, a Normal Retirement Benefit shall commence as of the first day of the month
following the month in which the Member attains Normal Retirement Age. This
monthly benefit shall continue until a total of 180 payments (including both
Disability Benefits and Normal Retirement Benefits) have been made, or for the
life of the Member, if greater.

.3 If a Member is not an Employee and becomes Totally and Permanently Disabled,
there shall be no Disability Benefit payable hereunder to any person.

.4 Notwithstanding the foregoing, a Disability Benefit payable to a Member under
this Article shall be subject to the cashout provisions of Article XIX.

 

85



--------------------------------------------------------------------------------

IX CONDITIONS PRECEDENT TO BENEFITS

.1 A Member’s right to a Normal Retirement Benefit shall be forfeitable in
accordance with the Level Classification assigned to the Member by the
Committee. All forfeitable benefits will be forfeited upon Normal Retirement,
Voluntary Termination or termination of employment for cause or for other
reasons, as provided in this Article IX.

.2 A Member or Beneficiary shall not be entitled to any duplication of benefits
under this Plan under any circumstances.

.3 Notwithstanding any other provisions of the Plan, a Member shall forfeit all
benefits from the Plan if the Committee determines that the Member’s employment
with the Company is terminated for cause. Cause is defined as:

1. Embezzlement from the Company

2. Theft from the Company

3. Defrauding the Company

4. Drug addiction

5. Habitual intoxication

6. Use or disclosure of Company or client confidential or proprietary
information

7. Engaging in activities or businesses which are substantially in competition
with the Company

8. Any other action, activity or course of conduct which is substantially
detrimental to the Company’s business or business reputation

9. Violation of the provision of the terms of any nondisclosure and
nonsolicitation, noncompetition, or other contractual agreement between the
Member and the Company.

.4 Notwithstanding any other provision of the Plan, a Member shall forfeit all
future benefits under the Plan if the Committee determines the Member to be
engaged in any of the following activities:

1. Use or disclosure of Company or client confidential or proprietary
information

2. Engaging in activities or businesses which are substantially in competition
with the Company

3. Any other action, activity or course of conduct which is substantially
detrimental to the Company’s business or business reputation

4. Violation of the provision of the terms of any nondisclosure and
nonsolicitation, noncompetition, or other contractual agreement between the
Member and the Company.

 

86



--------------------------------------------------------------------------------

X MODIFICATION OF PAYOUT PERIOD

.1 The Committee may shorten the time period over which any benefit provided for
under this Plan is to be paid. However, any modification of the time period over
which a benefit is to be paid must result in a benefit which is the actuarial
equivalent of that benefit when paid over the time periods specifically detailed
in the benefit provisions of this Plan.

.2 (a) Upon a Change of Control, as defined in Section 10.3, the benefit of a
Member who is actively employed by the Company immediately prior to the Change
of Control shall be increased by treating the Member as though he or she had
earned the maximum Prior Service and Future Service credits under the Plan at
his or her level, taking into account Basic Compensation immediately prior to
the Change of Control. The benefit of a member who is actively employed by the
Company immediately prior to the Change of Control shall be paid in cash on or
immediately following the Change of Control in a single lump sum, actuarially
equivalent to the benefit otherwise payable on the Change of Control. Such lump
sum shall be determined based on (i) an interest rate equal to the lesser of
(A) 5% or (B) the rate that would be used by the Pension Benefit Guaranty
Corporation for purposes of valuing a lump sum distribution on a plan
termination on the January 1 of the calendar year in which the single lump sum
is paid and (ii) the mortality assumptions of the Unisex Pension 1984 Mortality
Table.

(b) After a Change of Control, in the event any Member, whether active or
inactive, and the Company shall disagree as to his, her or its respective rights
and obligations under this Plan, and the Member is successful in establishing,
privately or otherwise, that his or her position is substantially correct, or
that the Company’s position is substantially wrong or unreasonable, or in the
event that the disagreement is resolved by settlement, the Company shall pay all
costs and expenses, including counsel fees, which the Member may incur in
connection therewith. The Company shall not delay or reduce the amount of any
payment provided for hereunder or set off or counterclaim against any such
amount for any reason whatever; it is the intention of the Company and the
Member that the amounts payable to the Member hereunder shall continue to be
paid in all events in the manner and at the times herein provided. All payments
made by the Company hereunder shall be final and the Company shall not seek to
recover all or any part of any such payments for any reason whatsoever.

.3 A “Change of Control” shall be deemed to have occurred if:

(i) any Person, which shall mean a “person” as such term is used in Sections
13(d) and 24(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding voting securities;

(ii) during any period of 24 consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board, or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors (other than in connection with a contested election) before the
beginning of the period cease, for any reason, to constitute at least a majority
thereof;

(iii) the stockholders of the Company approve (1) a plan of complete liquidation
of the Company or (2) the sale or disposition by the Company of all or
substantially all of the Company’s assets unless the acquirer of the assets or
its directors shall meet the conditions for a merger or consolidation in
subparagraphs (iv)(a) or (iv)(b); or

(iv) the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than:

 

87



--------------------------------------------------------------------------------

(a) such a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 70% of the combined voting power of the
Company’s or such surviving entity’s outstanding voting securities immediately
after such merger of consolidation; or

(b) such a merger or consolidation which would result in the directors of the
Company who were directors immediately prior thereto continuing to constitute
more than 50% of the directors of the surviving entity immediately after such
merger or consolidation.

In this paragraph (iv), “surviving entity” shall mean only an entity in which
all of the Company’s stockholders immediately before such merger or
consolidation become stockholders by the terms of such merger or consolidation,
and the phrase “directors of the Company who were directors immediately prior
thereto” shall include only individuals who were directors of the Company at the
beginning of the 24 consecutive month period preceding the date of such merger
or consolidation, or who were new directors (other than any director nominated
in connection with a contested election or designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
paragraph (i), (iii)(2), (iv)(a) or (iv)(b) of this Section) whose election by
the Board, or whose nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds (2/3) of the directors before the
beginning of such period.

.4 Except as otherwise provided in Section 10.2, for purposes of determining
actuarial equivalents, factors published by the Pension Benefit Guaranty
Corporation for determining sufficiency of defined benefit plans in effect on
the date of such modification shall be used.

XI BENEFICIARY

.1 A Member may designate the beneficiary or beneficiaries (“Beneficiary”) for
the death benefits provided under this Plan. Such designation may be changed
from time to time. All designations shall be filed with the Company on forms
provided by it.

In the absence of an effective designation, death benefits shall be payable
under this Plan in the following order or priority:

(1) to the Member’s surviving spouse, as hereinafter defined, if any; or

(2) to the Member’s estate.

For purposes of this Article XI, the term “surviving spouse” shall mean the
spouse to whom the Member was married throughout the one-year period ending on
the date of the Member’s death.

.2 If the Company has any doubt as to the proper Beneficiary to receive payments
hereunder, the Company shall have the right to withhold such payments until the
matter is finally adjudicated.

.3 Any payment made by the Company, in good faith and in accordance with this
Plan, shall fully discharge the Company from all further obligations with
respect to that payment.

XII NATURE OF COMPANY’S OBLIGATION

.1 The Company’s obligations under this Plan shall be an unfunded and unsecured
promise to pay. The Company shall not be obligated under any circumstances to
fund its financial obligations under this Plan.

.2 Any assets which the Company may acquire to help cover its financial
liabilities are and remain general assets of the Company subject to the claims
of its creditors. The Company does not give, and the Plan does not give, any
beneficial ownership interest in any asset of the Company to a Member or
Beneficiary. All rights of ownership in any assets are and remain in the
Company.

 

88



--------------------------------------------------------------------------------

.3 The Company’s liability for payment of benefits shall be determined only
under the provisions of this Plan, as they may be amended from time to time, and
each Plan Participation Agreement entered into between the Company and a Member.

XIII EMPLOYEE RIGHT TO ASSETS

.1 The rights of a Member, any Beneficiary of the Member, or any other person
claiming through the Member under this Plan, shall be solely those of an
unsecured general creditor of the Company. A Member, the Beneficiary of the
Member, or any other person claiming through the Member, shall have the right to
receive those payments specified under this Plan only from the Company. The
parties have no right to look to any specific or special property separate from
the Company to satisfy a claim for benefit payments.

.2 A Member agrees that the Member, the Member’s Beneficiary, or any other
person claiming through the Member shall have no right, claim, security
interest, or any beneficial ownership interest whatsoever in any general asset
that the Company may acquire or use to help support its financial obligations
under this Plan. Any general asset used or acquired by the Company in connection
with the liabilities it has assumed under this Plan shall not be deemed to be
held under any trust for the benefit of the Member or the Member’s Beneficiary.
Nor shall any such general asset be considered security for the performance of
the obligations of the Company. Any such asset shall remain a general,
unpledged, and unrestricted asset of the Company.

.3 A Member also understands and agrees that the Member’s participation in the
acquisition of any general asset for the Company shall not constitute a
representation to the Member, the Member’s Beneficiary, or any person claiming
through the Member that any of them has a special or beneficial interest in any
general asset.

XIV EMPLOYMENT RIGHTS

.1 Neither the Plan nor the Plan Participation Agreement, either singly or
collectively, obligate the Company in any way to continue the employment of a
Member with the Company or prohibit the Company from terminating a Member’s
employment. Nor does this Plan or the Plan Participation Agreement prohibit or
restrict the right of a Member to terminate employment with the Company.
Termination of a Member’s employment with the Company, whether by action of the
Company or by the Member, shall immediately terminate the Member’s future
participation in the Plan. All further obligations of either party shall be
determined under the provisions of this Plan according to the nature of the
termination.

XV TERMINATION, AMENDMENT, MODIFICATION OR SUPPLEMENTATION OF PLAN

.1 The Committee retains the sole and unilateral right to terminate, amend,
modify or supplement this Plan, in whole or in part, at any time. This right
includes the right to make retroactive amendments. However, no Company action
under this right shall reduce or diminish the benefits of any disabled, retired,
or deceased Member or the Member’s Beneficiary, or those benefits which are
nonforfeitable under the provisions of the Plan.

XVI RESTRICTIONS ON ALIENATION OF BENEFITS

.1 No right or benefit under the Plan or a Plan Participation Agreement shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be void. No right or benefit hereunder shall in any
manner be liable for or subject to the debts, contracts, liabilities, or torts
of the person entitled to such benefit. If any Member or Beneficiary under the
Plan should become bankrupt or attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge any right to a benefit under this Plan, then such
right or benefit, in the discretion of the

 

89



--------------------------------------------------------------------------------

Committee, shall cease. In these circumstances, the Committee may hold or apply
the benefit or any part thereof for the benefit of the Member or Beneficiary,
the Member’s spouse, children, or other dependents, or any of them, in such
manner and in such portion as the Committee may deem proper.

XVII ADMINISTRATION OF THE PLAN

.1 The named fiduciary of the Plan is the Company.

.2 The general administration of this Plan, as well as construction and
interpretation thereof, shall be vested in the Committee, the number and members
of which shall be designated and appointed from time to time by, and shall serve
at the pleasure of the Board. Any such member of the Committee may resign by
notice in writing filed with the Secretary of the Board. Vacancies shall be
filled promptly by the Board.

.3 The Board may designate one of the members of the Committee as Chairman and
may appoint a Secretary who need not be a member of the Committee and may be a
Member of the Plan. The Secretary shall keep minutes of the Committee’s
proceedings and all data, records and documents relating to the Committee’s
administration of the Plan. The Committee may appoint from its number such
subcommittees with such powers as the Committee shall determine and may
authorize one or more members of the Committee or any agent to execute or
deliver any instrument or make any payment on behalf of the Committee.

.4 All resolutions or other actions taken by the Committee shall be by vote of a
majority of those present at a meeting at which a majority of the members are
present, or in writing by all the members at the time in office if they act
without a meeting.

.5 Subject to the Plan, the Committee shall, from time to time, establish rules,
forms and procedures for the administration of the Plan. Except as herein
otherwise expressly provided, the Committee shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder or in
connection with the administration of the Plan, and it shall endeavor to act,
whether by general rules or by particular decisions, so as not to discriminate
in favor of or against any person. The decisions, actions and records of the
Committee shall be conclusive and binding upon the Company and all persons
having or claiming to have any right or interest in or under the Plan.

.6 The members of the Committee and the officers and directors of the Company
shall be entitled to rely on all certificates and reports made by any duly
appointed accountants, and on all opinions given by any duly appointed legal
counsel, which legal counsel may be counsel for the Company.

.7 No member of the Committee shall be liable for any act or omission of any
other member of the Committee, nor for any act or omission on his own part. The
Company shall indemnify and save harmless each member of the Committee against
any and all expenses and liabilities arising out of his membership on the
Committee. Expenses against which a member of the Committee shall be indemnified
hereunder shall include, without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such member on the Committee may be entitled as a matter of law.

.8 In addition to the powers specified above, the Committee shall have the power
to compute and certify under the Plan the amount and kind of benefits from time
to time payable to Members and their Beneficiaries and to authorize all
disbursements for such purposes.

.9 To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all matters relating to the
compensation of all Members, their retirement, death or other termination of
employment, and such other pertinent facts as the Committee may require.

 

90



--------------------------------------------------------------------------------

XVIII MISCELLANEOUS

.1 All notices, distributions and payments (to the extent feasible), and other
communications under this Agreement shall be in writing and shall be deemed
given when (a) delivered by hand, (b) transmitted by telex or telecopier
(provided that a copy is sent at about the same time as in (c)), (c) received by
the addressee, if sent by registered or certified mail, return receipt
requested, or by Express Mail, Federal Express, or other express delivery
service, to the addressee at the addresses, telex numbers or telecopier numbers
as a party may specify by notice given to the other party pursuant to this
provision. No communication shall be binding until received. If no address shall
have been furnished, the Company shall make distribution to the Member or
Beneficiary in care of the Company.

.2 Any party may, from time to time, change the address to which notices shall
be mailed by giving written notice of such new address.

.3 In making any payments to or for the benefit of any minor or an incompetent
Beneficiary or Member, the Committee, in its sole and absolute discretion, may
make a distribution to a legal or natural guardian or other relative of a minor
or court appointed committee of such incompetent. Or, it may make a payment to
any adult with whom the minor or incompetent temporarily or permanently resides.
The receipt by a guardian, committee, relative or other person shall be a
complete discharge to the Employer. Neither the Committee nor the Company shall
have any responsibility to see to the proper application of any payments so
made.

.4 The Company may, in its sole discretion, permit the Member to take a leave of
absence for a period not to exceed one year. During such leave, the Member will
still be considered to be in the continuous employment of this Company for
purposes of benefit service credits under this Plan.

.5 The Plan shall be binding upon the Company and any successor company through
merger, acquisition or consolidation, and upon a Member, the Member’s
Beneficiary, assigns, heirs, executors and administrators.

.6 This Plan shall be governed by the laws of the State of New York without
regard to principles of conflicts of law.

.7 Any controversy arising out of or relating to this Agreement shall be
adjudicated in a court of competent jurisdiction located in the State of New
York. A Member or Beneficiary hereby submits to the personal jurisdiction of any
court of competent jurisdiction located in the State of New York

.8 Any provision of this Plan prohibited by law shall be ineffective to the
extent of any such prohibition without invalidating the remaining provisions
hereof.

.9 Titles to the Sections of this of this Plan are included for convenience only
and shall not control the meaning or interpretation of any provision of this
Plan.

.10 Simultaneous Death. If the Member and the Member’s Beneficiary shall die in
a common accident or disaster or under such circumstances that it is difficult
to determine who died first, then for all purposes of this Plan such Beneficiary
shall be treated as having predeceased the Member.

 

91



--------------------------------------------------------------------------------

XIX CASHOUT OF BENEFITS

.1 Benefits Eligible for Cashout. Benefits accrued under the Plan with respect
to a Member not presently in the employ of the Company, in the sole discretion
of the Committee, may be paid out to a Member or the Member’s Beneficiary on a
lump sum distribution basis.

.2 Present Value. The determination of the lump sum present value of a Member’s
or Beneficiary’s remaining benefits under the Plan shall be made by the
Committee in its sole discretion, using for all purposes interest rates and
mortality factors as selected by the Committee in its sole discretion. Such
factors may include, but are not limited to, the factors used by the accountants
regularly employed by the Company to determine the balance sheet entries for
such benefits.

.3 No Further Benefits. Upon receipt of the lump sum cashout described in this
Article, neither the Member nor his Beneficiary shall have any further rights to
benefits or obligations under this Plan.

.4 Withholding. The Company may withhold from any payment under the Plan any
federal, state or local taxes required by laws to be withheld with respect to
the payment and any sum the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and that may be assessed
with regard to the payment.

EXHIBIT 1

Level I: G. David Baer - Active

Randolph A. Marks - Inactive

Level II: David N. Campbell - Inactive

John P. Courtney - Inactive

Level III:

 

Benefits Nonforfeitable Prior to 12/1/94   Benefits Nonforfeitable After
11/30/94   Participating in Successor Plan

 

ACTIVE:

 

    Samuel Horgan   Gale Fitzgerald   John Lozan   Stephen Hoffman  
Joseph Makowski   James Joyce   Gerald Selzer   John Nale  

 

92



--------------------------------------------------------------------------------

INACTIVE:

Clifford Baer

David Ehlke

Paul Fjelsted

Paul Hessinger

Vincent Lamb

Craig Newbold

Philip Paul

Thomas Peca

Richard Trautman

Maureen Waindle

GUARANTY:189675_1

COMPUTER TASK GROUP, INCORPORATED

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

TABLE OF CONTENTS

 

     PAGE ARTICLE I    TITLE AND EFFECTIVE DATE    1 ARTICLE II    DEFINITIONS
   2 ARTICLE III    ELIGIBILITY AND MEMBERSHIP    6 ARTICLE IV    PRE-RETIREMENT
DEATH BENEFIT    7 ARTICLE V    VOLUNTARY TERMINATION BENEFIT    8 ARTICLE VI   
NORMAL RETIREMENT BENEFIT    9 ARTICLE VII    POST-RETIREMENT DEATH BENEFIT   
10 ARTICLE VIII    DISABILITY BENEFIT    11 ARTICLE IX    CONDITIONS PRECEDENT
TO BENEFIT    12 ARTICLE X    MODIFICATION OF PAYOUT PERIOD    14

 

93



--------------------------------------------------------------------------------

ARTICLE XI    BENEFICIARY    17 ARTICLE XII    NATURE OF COMPANY’S OBLIGATION   
18 ARTICLE XIII    EMPLOYEE RIGHT TO ASSETS    19 ARTICLE XIV    EMPLOYMENT
RIGHTS    20 ARTICLE XV    TERMINATION, AMENDMENT, MODIFICATION OR
SUPPLEMENTATION OF PLAN    21 ARTICLE XVI    RESTRICTIONS ON ALIENATION OF
BENEFITS    22 ARTICLE XVII    ADMINISTRATION OF THE PLAN    23 ARTICLE XVIII   
MISCELLANEOUS    25 ARTICLE XIX    CASHOUT OF BENEFITS    27

 

94